DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 1/14/2022, with respect to the Drawings have been fully considered and are persuasive.  The objection of drawings has been withdrawn. 
The drawings were previously objected because the drawings showed three different circuit arrangements that were all labeled as FIG. 1. The applicant has submitted new drawing labeling each of the circuits Fig. 1, 2, and 3, respectively, therefore the objection of the drawings is hereby withdrawn.
Applicant’s arguments, see page 10, filed 1/14/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claim 1 has been withdrawn. 
No arguments were presented by the application; however, the applicant has amended Claim 1 to include the allowable subject matter of Claim 2, and cancelled Claim 2. Claim 4, which also was previously indicated for containing allowable subject matter has been amended into independent form. The remaining dependent claims were amended accordingly with respect to independent Claims 1 and 4. 
The examiner finds the applicants amendments to be sufficient in overcoming the prior art rejection of Claim 1 presented in the Non-Final Office Action, dated 10/15/2021, therefore the prior art rejection of Claim 1 is hereby withdrawn. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted 1/14/2022 are not legible enough to ascertain what some of the various circuit component identifiers are with respect to the description of FIG. 1, FIG. 2, and FIG. 3 in the specification. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1, and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose an insulation monitoring electric circuit of an electric-motor controller, wherein the insulation monitoring electric circuit comprises: a first voltage sampling circuit and a second voltage sampling circuit; the first voltage sampling circuit is connected to an input anode of a busbar, an input cathode of the busbar and a busbar-voltage sampled signal line, and the busbar-voltage sampled signal line is connected to the electric-motor controller; the second voltage sampling circuit is connected to the input anode of the busbar, the input cathode of the wherein the first voltage sampling circuit comprises: a first optical coupler, a first operational amplifier, and a second sampling resistor, a third sampling resistor, a fourth sampling resistor, a fifth sampling resistor, a sixth sampling resistor, a seventh sampling resistor and an eighth sampling resistor that are sequentially connected in series; one end of the second sampling resistor is connected to the input anode of the busbar; one end of the eighth sampling resistor is firstly connected in series to an eleventh sampling resistor and then to the input cathode of the busbar; the other end of the eighth sampling resistor is connected to a signal input end of the first optical coupler; a signal output cathode of the first optical coupler is connected to an inverted input end of the first operational amplifier; a signal output anode of the first optical coupler is connected to a non-inverted input end of the first operational amplifier; and an output end of the first operational amplifier is connected to the busbar-voltage sampled signal line (highlighted for emphasis on allowable subject matter). 
Claims 3 and 6 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 3 and 6 are too considered as allowed in view of said dependency.
Regarding Claim 4, the references cited on PTO-892 form, alone or in combination form, fail to disclose an insulation monitoring electric circuit of an electric-motor controller, wherein the insulation monitoring electric circuit comprises: a first voltage sampling circuit and a second wherein the second voltage sampling circuit comprises: a second optical coupler, a second operational amplifier, and a fourteenth sampling resistor, a fifteenth sampling resistor, a sixteenth sampling resistor, a seventeenth sampling resistor, an eighteenth sampling resistor, a nineteenth sampling resistor, a twentieth sampling resistor, a twenty- first sampling resistor, a twenty-second sampling resistor, a twenty-third sampling resistor, a twenty-fourth sampling resistor, a twenty-fifth sampling resistor, a twenty-sixth sampling resistor and a twenty-seventh sampling resistor that are sequentially connected in series; one end of the fourteenth sampling resistor is connected to the input anode of the busbar; one end of the twentieth sampling resistor and one end of the twenty-first sampling resistor are firstly connected and then grounded; 6Appl. No. 15/733,650 Reply to Office Action mailed October 15, 2021 one end of the twenty-seventh sampling resistor is firstly connected in series to a thirtieth sampling resistor and then to the input cathode of the busbar; the other end of the twenty-seventh sampling resistor is connected to a signal input end of the second optical coupler; a signal output cathode of the second optical coupler is connected to an inverted input end of the second operational amplifier; a signal output anode of the second optical coupler is connected to a non-inverted input end of the second operational amplifier; and an output end of the second operational amplifier is connected to the insulation- voltage sampled signal line (highlighted for emphasis on allowable subject matter).
Claims 5 and 7 depend upon that of Claim 4, and require all of the limitations of Claim 4, therefore Claims 5 and 7 are too considered as allowed in view of said dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to insulation monitoring electric circuits of electric-motor controllers, and in particular for electric-motor controllers of electric vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858